Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received September 14, 2021:

Claims 1, 16, 17 have been amended, claims 10-15 have been withdrawn from consideration and claim 2 has been cancelled. Therefore Claims 1, 3-9 & 16-19 are pending for rejection in this office action.
The objections to the claims have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on June 15, 2021.

Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive.

Applicant Argues


Wilkins discloses an electrode suitable for use in electrochemical devices such as Li- ion batteries, said electrode including a current collector and an electroactive layer 150/120/160. The adhesion of the electroactive layer 150/120/160 to the current collector is ensured by a conductive adhesive which is applied to the current collector. See Wilkins, para. [0013]. The electroactive layer 150/120/160 includes an electroactive material, a polymeric binder and, optionally, a conductive additive. The binder may be, for instance, a VDF homopolymer or a copolymer thereof. See Id. para. [0017]-[0018]. 

The current collector is a metallic substrate such as an aluminum foil or an expanded grid. The conductive adhesive typically includes a conductive material and a polymer, generally a polymer soluble in the electrode casting solvent. See Id. Suitable polymers in the conductive adhesive include "polyolefins, polyurethanes, polyacrylic acids, polyacrylic esters, polyethers, polyacrylates, polystyrene as well as their copolymers and terpolymers and mixtures thereof. In one embodiment, the polymer is an acrylic acid/styrene co-polymer. In one embodiment, the polymer is acrylic acid, isobutyl acrylate styrene co-polymer." See Id. para. [0025]. Thus, the electrode of Wilkins includes a conductive adhesive including one of the previously-recited hydrogenated polymers in between the current collector and the electroactive layer. 

In contrast, the electrode of claim 1 includes a current collector comprising a polymer substrate having an electrically conductive layer laminated above it and, directly adhered onto the 38941799 
Application No. 16/310,409Docket No.: 17987-251001Reply to Office Action of June 15, 2021electrically conductive layer of the current collector, a fluoropolymer layer. The electrode of claim 1 does not include any intermediate layer between the current collector and the fluoropolymer layer, as is the case with the electrode of Wilkins. Thus, no intermediate layer comprising a hydrogenated polymer is included between the current collector and the fluoropolymer layer of the electrode of claim 1. For at least these reasons, pending claim 1 is patentable over Wilkins. 


Examiner respectfully disagrees

Wilkins discloses the conductive adhesive 130 comprises a polymer [0020] therefore the conductive adhesive 130 can be considered the “polymer substrate”, the interlayer region 140 is laminated above the conductive adhesive 130 and therefore can be considered the “electrically conductive layer” and electroactive layer 150/120/160 is directly adhered to the interlayer region 140 and therefore can be considered the “fluoropolymer layer” [0020-0027] the current collector 110, conductive adhesive 130 and the interlayer region 140 are all considered to be included togehter as a current collector. Given that the interlayer region 140 is mixed with the conductive adhesive 130, one of ordinary skill in the art would consider them as interconnected/part of a same connected structure

Furthermore Applicant specifies in the claims that different components of the current collector (polymer substrate and electrically conductive layer) are adhered to each other 

Furthermore it has been held that constructing various elements into an integral structure involves only routine skill in the art and would be an obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)


The “intermediate layer” that the applicant is referring to can be considered one of the adhered layers (electrically conductive layer) as disclosed in the claims. Therefore the layers of Wilkins et al can be considered as adhered layers and therefore meet the claim limitations. 


Applicant Argues


Naarmann discloses a single layer that is coated onto a conductor. The layer includes an electrode material, additives such as polymers, supporting electrolyte/solvent such as alkyl carbonates, and a binder. See Naarmann para. [0012]-[0027]. Naarmann does not disclose the layers recited in claim 1, much less the claimed fluoropolymer layer directly adhered to the electrically conductive layer of the current collector. Thus, Application No. 16/310,409Docket No.: 17987-251001Reply to Office Action of June 15, 2021Wilkins lacks with regard to claim 1. Therefore, claim 1 is patentable over Wilkins in view of Naarmann. 

In addition, the fluoropolymer layer in claim 1 as amended includes a liquid medium (L) that comprises at least one organic carbonate and, optionally, at least one ionic liquid. As a result, the electrode of the present invention is characterized by the presence of a fluoropolymer layer comprising at least one organic carbonate directly adhered to the electrically conductive layer of the current collector. The technical effect associated with said feature is that a flexible electrode exhibiting outstanding electrochemical performances while ensuring outstanding mechanical resilience is provided. See, published specification Examples and para. [0322]. 
While Naarmann discloses that alkyl carbonates may be included in the electrode mixture, Naarmann does not teach the claimed fluoropolymer layer having the claimed liquid medium (L), as noted above. Naarmann also does not teach or suggest improving the flexibility of electrodes for Li-ion batteries by including an organic carbonate into the electrode matrix nor casting the electrode mixture directly on the current collector. For at least these reasons, pending claim 1 is patentable over Wilkins in view of Naarmann. Dependent claims are patentable for at least the same reasons and withdrawal of the rejection is respectfully requested. 


Examiner respectfully disagrees

 Although Naarmann discloses a single layer, Naarmann is relied on for an addition of an organic carbonate. Given that Wilkins discloses the layers recited in claim 1 (see response to argument above) Naarmann is not relied on for the layers, instead since Naarmann includes an electrode including supporting electrolyte/solvent (medium (L)) comprises alkyl carbonates (at least one organic carbonate) which promotes conductivity and allows for an electrode with good physical properties and long service life, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode liquid solvent of Wilkins et al. to include an organic carbonate, as disclosed in Naarmann et al.

Although Naarmann does not teach the alkyl carbonates having the claimed liquid medium (L), Wikins discloses a liquid medium solvent in the electrode, Naarmann is relied on to incorporate 
the alkyl carbonates within the liquid solvent present in Wilkins in order to promote conductivity and allow for an electrode with good physical properties and long service life.

Naarmann does teach including an organic carbonate into the electrode and an electrode mixture on a conductor (current collector) Abstract; 0002; 0009; 0021-0027]

Although Naarmann also does not teach or suggest improving the flexibility of electrodes for Li-ion batteries by including an organic carbonate into the electrode 


Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)


Claim Rejections - 35 USC § 103

Claim(s) 1, 3, 6, 9 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. (US 2010/0075225) in view of Naarmann et al. (US 2005/0129838).

With respect to claim 1, Wilkins et al. discloses an electrode 100 comprising: a current collector 110/130 [Figure 1; 0013-0025] comprising 
a conductive adhesive 130/110 (polymer substrate) [Figure 1; 0013-0020] and,
 adhered to said polymer substrate 130/110, an interlayer region 140 (electrically conductive layer) [Figure 1; 0020], and 
adhered to said electrically conductive layer 140 of said current collector 110/130, at least one electroactive layer 150/120/160 (fluoropolymer layer)[0020] comprising 


at least one electroactive material 150/160 (electro-active compound (EA)) [0020; 0034], and a semi-liquid paste/solvent (liquid medium (L)) [0017-0026; 0070-0072]


    PNG
    media_image1.png
    510
    695
    media_image1.png
    Greyscale


Wilkins et al. does not disclose wherein medium (L) comprises at least one organic carbonate and, optionally, at least one ionic liquid.  



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of Wilkins et al. to include an organic carbonate, as disclosed in Naarmann et al., in order to promote conductivity and allow for an electrode with good physical properties and long service life.  [0018; 0010; 0024]

With respect to claim 3, Wilkins et al. does not disclose wherein the at least one metal salt (M) is present.

Naarmann et al. discloses an electrode comprising a supporting electrolyte/solvent (medium (L)) [0034; 0012-0020] wherein the supporting electrolyte/solvent (medium (L)) comprises LiPF6 (salt (M)). [0019]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of Wilkins et al. to include a salt, as disclosed in Naarmann et al., in order to promote conductivity and allow for an electrode with good physical properties and long service life.  [0018; 0010; 0024]



With respect to claim 6, Wilkins et al. discloses wherein the interlayer region 140 (electrically conductive layer) of the current collector comprises cathode active material or conductive additives [0020], wherein the conductive additives include Carbon (C). [0066]


With respect to claim 9, Wilkins et al. does not disclose wherein the amount of medium (L) is at least 40% by weight, based on the total weight of said medium (L) and the at least one polymer (F).

Naarmann et al. discloses an electrode comprising an active cathode material in a quantity of 50 to 80% by weight, based on the electrode mass as a whole, polymers in an amount of 1-10% by weight based on the electrode mass as a whole and supporting electrolytes and/or aprotic solvents (medium) in a quantity of 5-20% by weight [0028-0034] therefore the total weight of the polymers and medium is 6-30% (1%+5%- 10%+20%) of the electrode mass as a whole, therefore the amount (5-20%) of the supporting electrolytes and/or aprotic solvents (medium) is  between 66%-333% (20%/30%-20%/6%) (at least 40%) by weight, based on the total weight (6-30%) of said medium (L) and the at least one polymer. [0030-0034]

prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of Wilkins et al. to include a medium in an amount of at least 40%, as disclosed in Naarmann et al., in order to promote conductivity and allow for an electrode with good physical properties and long service life.  [0018; 0010; 0024]


With respect to claim 16, Wilkins et al. discloses wherein the current collector 110/130 consists of the current collector 110/conductive adhesive 130 (polymer substrate) and, adhered to said polymer substrate 110/130, the electrically conductive layer 140 and at least one fluoropolymer layer 150/120/160.  [0018-0020; Figure 1]


With respect to claim 17, Wilkins et al. discloses wherein the fluoropolymer layer 150/120/160 consists of: a binder 120 such as poly(vinylidene fluoride)  (at least one polymer (F)), at least one electroactive material 150/160 (electro-active compound (EA)), and a semi-liquid paste/solvent (medium (L)) [Figure 1; 0017-0021; 0070-0072]



With respect to claim 18, Wilkins et al. does not disclose wherein the amount of medium (L) is at least 50% by weight, based on the total weight of said medium (L) and the at least one polymer (F).  

Naarmann et al. discloses an electrode comprising an active cathode material in a quantity of 50 to 80% by weight, based on the electrode mass as a whole, polymers in an amount of 1-10% by weight based on the electrode mass as a whole and supporting electrolytes and/or aprotic solvents (medium) in a quantity of 5-20% by weight [0028-0034] therefore the total weight of the polymers and medium is 6-30% (1%+5%- 10%+20%) of the electrode mass as a whole, therefore the amount (5-20%) of the supporting electrolytes and/or aprotic solvents (medium) is  between 66%-333% (20%/30%-20%/6%) (at least 50%) by weight, based on the total weight (6-30%) of said medium (L) and the at least one polymer. [0030-0034]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of Wilkins et al. to 


With respect to claim 19, Wilkins et al. does not disclose wherein the amount of medium (L) is at least 60% by weight, based on the total weight of said medium (L) and the at least one polymer (F).

Naarmann et al. discloses an electrode comprising an active cathode material in a quantity of 50 to 80% by weight, based on the electrode mass as a whole, polymers in an amount of 1-10% by weight based on the electrode mass as a whole and supporting electrolytes and/or aprotic solvents (medium) in a quantity of 5-20% by weight [0028-0034] therefore the total weight of the polymers and medium is 6-30% (1%+5%- 10%+20%) of the electrode mass as a whole, therefore the amount (5-20%) of the supporting electrolytes and/or aprotic solvents (medium) is  between 66%-333% (20%/30%-20%/6%) (at least 60%) by weight, based on the total weight (6-30%) of said medium (L) and the at least one polymer. [0030-0034]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the electrode of Wilkins et al. to include a medium in an amount of at least 60%, as disclosed in Naarmann et al., in order to promote conductivity and allow for an electrode with good physical properties and long service life.  [0018; 0010; 0024]

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. US 2010/0075225 in view of Naarmann et al. (US 2005/0129838) as applied to claim 1 above in further view of Kato et al. WO2014/010681 (See US2015/0294802).

With respect to claim 4, Wilkins et al. discloses the conductive adhesive 130 (polymer substrate) comprising a polymer [0017; 0020; 0025] but does not specifically disclose the polymer being selected from the group consisting of fluoropolymers 

Kato et al. discloses an electrode 110 comprising a current collector 102/103 comprising a resin layer 103 (polymer substrate) wherein the polymer substrate 103 of the current collector 102/103 comprises at least one polymer selected from the group consisting of fluoropolymers. [0049]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the current collector of Wilkins et al. to include a polymer selected from the group consisting of fluoropolymers, as 


With respect to claim 5, Wilkins et al. does not disclose wherein the polymer substrate of the current collector comprises, at least one polymer selected from the group consisting of partially fluorinated fluoropolymers comprising recurring units derived from: - at least one per(halo)fluorinated monomer selected from the group consisting of tetrafluoroethylene (TFE) and chlorotrifluoroethylene (CTFE), 3



 Preliminary Amendment dated December 14, 2018 
- at least one hydrogenated monomer selected from the group consisting of ethylene, propylene and isobutylene, and 
- optionally, one or more additional monomers, in amounts of from 0.1% to 30% by moles, based on the total amount of TFE and/or CTFE and said hydrogenated monomer(s).
Kato et al. discloses an electrode 110 comprising a current collector 102/103 comprising a resin layer 103 (polymer substrate) wherein the polymer substrate 103 of the current collector 102/103 comprises chlorotrifluoroethylene-ethylene copolymer (ECTFE) (at least one polymer selected from the group consisting of partially fluorinated fluoropolymers comprising recurring units derived from: - at least one per(halo)fluorinated monomer chlorotrifluoroethylene (CTFE), 3Dkt. No. S 2016/007International Filing Date of June 13, 2017 and Preliminary Amendment dated December 14, 2018at least one hydrogenated monomer ethylene) [0049]



Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins et al. US 2010/0075225 in view of Naarmann et al. (US 2005/0129838) as applied to claim 1 above in further view of Watarai et al. (US 2004/0234850).

With respect to claim 7, Wilkins et al. discloses a binder 120 such as poly(vinylidene fluoride)  (at least one polymer (F), wherein polymer (F) is a fluoropolymer) [0018], wherein polymer (F) is poly(vinylidene fluoride) (a partially fluorinated fluoropolymer comprising recurring units derived from vinylidene fluoride (VDF))


Wilkins et al. does not disclose wherein polymer (F) is at least one functional hydrogenated monomer comprising at least one carboxylic acid end group.

Watarai et al. discloses an electrode comprising a polymer binder obtained by graft 
polymerization of polyvinylidene fluoride and acrylic acid or methacrylic acid 
as a monomer (wherein polymer (F) is at least one functional hydrogenated monomer comprising at least one carboxylic acid end group). [0050-0060]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the polymer of Wilkins et al. to include a poly vinylidene fluoride (PVDF) and at least one functional hydrogenated monomer comprising at least one carboxylic acid end group, as disclosed in Watarai et al., in order to maintain good adhesion and electrical conductivity. [0058]

With respect to claim 8, Wilkins et al. does not disclose wherein the functional hydrogenated monomer comprising at least one carboxylic acid end group is selected from the group consisting of (meth)acrylic monomers of formula (I): 
    PNG
    media_image2.png
    94
    247
    media_image2.png
    Greyscale
 
wherein each of R1, R2 and R3, equal to or different from each other, is independently a hydrogen atom or a C1-C3 hydrocarbon group. 

Watarai et al. discloses an electrode comprising a polymer binder obtained by graft 
polymerization of polyvinylidene fluoride and acrylic acid or methacrylic acid 
as a monomer (wherein polymer (F) is at least one functional hydrogenated monomer comprising at least one carboxylic acid end group wherein the functional hydrogenated monomer comprising at least one carboxylic acid end group is selected from the group consisting of (meth)acrylic monomers of formula (I)). [0050-0060]




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naarmann et al. US 2006/0032045.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.